Exhibit 10.2

WOLVERINE WORLD WIDE, INC.

AMENDED AND RESTATED
EXECUTIVE SHORT-TERM INCENTIVE PLAN
(ANNUAL BONUS PLAN)


SECTION 1

Establishment of Plan; Purpose of Plan

          1.1          Establishment of Plan. The Company hereby establishes the
AMENDED AND RESTATED EXECUTIVE SHORT-TERM INCENTIVE PLAN (ANNUAL BONUS PLAN)
(the "Plan"), for its executive officers, senior corporate and divisional
officers and other key employees. The Plan amends and restates the Wolverine
World Wide, Inc. Amended and Restated Executive Short-Term Incentive Plan
(Annual Bonus Plan) previously approved by the stockholders at the 2002 Annual
Meeting of Stockholders. The Plan provides for the payment of bonuses to
participants based upon the financial performance of the Company, or a
Subsidiary, operating division or profit center of the Company, in a particular
fiscal year or part thereof.

          1.2          Purpose of Plan. The purpose of the Plan is to motivate
Participants to improve the Company's profitability and growth by the attainment
of carefully planned goals, promote initiative and cooperation with awards based
on corporate and divisional performance and encourage outstanding individuals to
enter and continue in the employ of the Company. Within that context, the Plan
is intended to provide performance-based compensation under Section 162(m) of
the Code and shall be interpreted and administered to achieve that purpose.

          1.3          Effective Date. The Plan is initially effective as of
February 8, 2007. Adoption of the Plan by the Board and payment of Incentive
Bonuses for Fiscal Year 2007 shall be contingent upon approval by the
stockholders at the 2007 Annual Meeting of Stockholders or any adjournment
thereof or at a Special Meeting of the Stockholders. In the absence of such
approval, this Plan shall be void.


SECTION 2

Definitions

          The following terms have the stated definitions unless a different
meaning is plainly required by the context:

          2.1          "Act" means the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------




          2.2          "Beneficiary" means the individual, trust or other entity
designated by the Participant to receive any amount payable with respect to the
Participant under the Plan after the Participant's death. A Participant may
designate or change a Beneficiary by filing a signed designation with the
Committee in a form approved by the Committee. A Participant's will is not
effective for this purpose. If a designation has not been completed properly and
filed with the Committee or is ineffective for any other reason, the Beneficiary
shall be the Participant's Surviving Spouse. If there is no effective
designation and the Participant does not have a Surviving Spouse, the remaining
benefits, if any, shall be paid to the Participant's estate.

          2.3          "Board" means the Board of Directors of the Company.

          2.4          "Code" means the Internal Revenue Code of 1986, as
amended.

          2.5          "Committee" means the Compensation Committee of the Board
or such other committee as the Board shall designate to administer the Plan. The
Committee shall consist of at least 2 members and all of its members shall be
"non-employee directors" as defined in Rule 16b-3 issued under the Act and
"outside directors" as defined in the regulations issued under Section 162(m) of
the Code.

          2.6          "Company" means Wolverine World Wide, Inc., a Delaware
corporation, and its successors and assigns.

          2.7          "Fiscal Year" means the fiscal year of the Company for
financial reporting purposes as the Company may adopt from time to time.

          2.8          "Incentive Bonus" means an annual bonus awarded and paid
to a Participant for services to the Company during a Fiscal Year that is based
upon achievement of pre-established performance objectives by the Company, or a
Subsidiary, operating division or profit center.

          2.9          "Participant" means an executive officer, senior
corporate or divisional officer or other key employee of the Company or its
Subsidiaries who is designated as a Participant for a Fiscal Year.

          2.10          "Performance" means the level of achievement by the
Company or its Subsidiaries, operating divisions or profit centers of the
financial performance criteria established by the Committee pursuant to Section
5.2.

          2.11          "Subsidiary" means any company or other entity of which
50% or more of the outstanding voting stock or voting ownership interest is
directly or indirectly owned or controlled by the Company or by one or more
Subsidiaries of the Company.

          2.12          "Surviving Spouse" means the spouse of the Participant
at the time of the Participant's death who survives the Participant. If the
Participant and spouse die under circumstances which prevent ascertainment of
the order of their deaths, it shall be presumed for the Plan that the
Participant survived the spouse.



--------------------------------------------------------------------------------




          2.13          "Target Bonus" means the bonus goal established by the
Committee for each Participant under Section 5.1(a).


SECTION 3

Administration

          3.1          Power and Authority. The Plan shall be administered by
the Committee. The Committee may delegate recordkeeping, calculation, payment
and other ministerial or administrative functions to individuals designated by
the Committee, who may be employees of the Company or its Subsidiaries. Except
as limited in the Plan, the Committee shall have all of the express and implied
powers and duties set forth in the Plan and shall have full authority and
discretion to interpret the Plan and to make all other determinations deemed
necessary or advisable for the administration of the Plan. Action may be taken
by a written instrument signed by a majority of the members of the Committee and
any action so taken shall be as effective as if it had been taken at a meeting.
The Committee may make such other rules for the conduct of its business and may
adopt such other rules, policies and forms for the administration,
interpretation and implementation of the Plan as it deems advisable. All
determinations, interpretations and selections made by the Committee regarding
the Plan shall be final and conclusive.

          3.2          Indemnification of Committee Members. Neither any member
or former member of the Committee nor any individual to whom authority is or has
been delegated shall be personally responsible or liable for any act or omission
in connection with the performance of powers or duties or the exercise of
discretion or judgment in the administration and implementation of the Plan.
Each individual who is or has been a member of the Committee, or delegated
authority by the Committee, shall be indemnified and held harmless by the
Company from and against any cost, liability or expense imposed or incurred in
connection with any act or failure to act under the Plan. Each such individual
shall be justified in relying on information furnished in connection with the
Plan's administration by any appropriate person or persons.


SECTION 4

Participation

          4.1          Participation. For each Fiscal Year, the Committee shall
select the executive officers, senior corporate and divisional officers and
other key employees who shall be the Participants for the Fiscal Year. The
Committee may limit the number of executive officers, senior corporate and
divisional officers and other key employees who will be Participants for a
Fiscal Year. Officers and key employees shall be designated as Participants
within the first 90 days of any Fiscal Year; provided, that an officer or key
employee who is first employed by the Company or a Subsidiary during the Fiscal
Year or who is assigned new duties during the Fiscal Year may be designated as a
Participant for a performance period commencing on the date the officer or key
employee assumes his or her new duties through the end of the Fiscal Year.



--------------------------------------------------------------------------------




          4.2          Continuing Participation. Selection as a Participant for
a Fiscal Year or part thereof by the Committee is limited to that Fiscal Year.
An eligible executive officer, senior corporate or divisional officer or key
employee will be a Participant for a Fiscal Year only if designated as a
Participant by the Committee for such Fiscal Year.


SECTION 5

Performance Goals and Criteria

          5.1          Selection of Criteria. The Committee shall pre-establish
performance goals for each Participant or group of Participants in the manner
and within the time limits specified in this Section 5. For each Participant or
group of Participants for each Fiscal Year or part thereof, the Committee shall
specify:

>           (a)          Target Bonus. A Target Bonus, expressed as a percentage
> of the Participant's base salary or a specified dollar amount;
> 
>           (b)          Incentive Bonus. The Incentive Bonus levels, expressed
> as a percentage of the Target Bonus, that shall be paid to the Participant at
> specified levels of performance by the Company, division or profit center
> based on the criteria established by the Committee pursuant to Section 5.2;
> 
>           (c)          Performance Measurement. The applicable measurement of
> Performance under Section 5.2; and
> 
>           (d)          Conditions on Incentive Bonus. Any specific conditions
> under which an Incentive Bonus specified under subsection (b) above may be
> reduced or forfeited (but not increased).

The Incentive Bonus levels specified under subsection (b) above may be expressed
either as (i) a matrix of percentages of the Target Bonus that will be paid at
specified levels of the Performance or (ii) a mathematical formula that
determines the percentage of the Target Bonus that will be paid at varying
levels of Performance.

          5.2          Measurement of Performance. Performance of the Company
and/or its Subsidiaries, operating divisions or profit centers shall be
determined by reference to one or more of the following: net earnings, net
earnings before taxes, operating income, revenues, net sales, net sales and
other operating income, return on sales, return on equity, earnings per share,
total stockholder return, economic value added measurements, return on assets,
return on invested capital or any of the foregoing before or after the effect of
acquisitions, divestitures, accounting changes, restructuring, or other special
charges or extraordinary items. These factors could be measured against
pre-determined levels or the Company's relative performance when compared to a
pre-established peer group.




--------------------------------------------------------------------------------




          5.3          Incentive Bonus Conditioned on Performance. Payment of an
Incentive Bonus to a Participant for a Fiscal Year or part thereof under this
Plan shall be entirely contingent upon achievement of the Performance levels
established by the Committee pursuant to this Section 5, the satisfaction of
which is substantially uncertain when established by the Committee for the
Fiscal Year or part thereof.

          5.4          Time of Determination by Committee. All determinations to
be made by the Committee for a performance period pursuant to this Section 5
shall be made by the Committee during the shorter of the first 90 days of such
performance period and the period ending on the date on which 25 percent of the
performance period has elapsed.

          5.5          Objective Standards. An Incentive Bonus shall be based
solely upon objective criteria, consistent with this Section 5, from which an
independent third party with knowledge of the facts could determine whether the
performance goal or range of goals is met and from that determination could
calculate the Incentive Bonus to be paid. Although the Committee has authority
to exercise reasonable discretion to interpret this Plan and the criteria it
shall specify pursuant to this Section 5 of the Plan, it may not amend or waive
such criteria after the shorter of the period ending on the 90th day of a
performance period or the date on which 25 percent of the performance period has
elapsed. The Committee shall have no authority or discretion to increase any
Incentive Bonus or to construct, modify or apply the measurement of Performance
in a manner that will directly or indirectly increase the Incentive Bonus for
any Participant for any Fiscal Year above the amount determined by the
applicable objective standards established within the time periods set forth in
this Section. The Committee may exercise negative discretion to reduce or
eliminate any Incentive Bonus.


SECTION 6

Determination and Payment of Incentive Bonuses

          6.1          Committee Certification. The Incentive Bonus for each
eligible Participant for a Fiscal Year or part thereof shall be determined on
the basis of the Target Bonus and Performance criteria established by the
Committee pursuant to Section 5. The Committee shall determine, and shall
certify in writing prior to payment of the Incentive Bonus, that the Company
Performance for the Fiscal Year or part thereof satisfied the Performance
criteria established by the Committee for the period. Approved minutes of the
Committee shall constitute sufficient written certification for this purpose.

          6.2          Eligibility for Payment. The Incentive Bonus otherwise
payable to a Participant for a Fiscal Year or part thereof shall be adjusted as
follows:

>           (a)          Retirement, Death or Total Disability. If a Participant
> ceases to be a Participant before the end of any Fiscal Year and more than 6
> months after the beginning of such Fiscal Year because of death, normal or
> early retirement under the Company's retirement plan, as then in effect, or
> total disability under the Company's long-term disability plan, an award shall
> be paid to the Participant or



--------------------------------------------------------------------------------




> the Participant's Beneficiary after the end of such Fiscal Year prorated as
> follows: the award, if any, for such Fiscal Year shall be equal to 100% of the
> Incentive Bonus that the Participant would have received if the Participant
> had been a Participant during the entire Fiscal Year, multiplied by the ratio
> of the Participant's full months as a Participant during that Fiscal Year to
> the 12 months in that Fiscal Year. Notwithstanding the foregoing, the
> Committee shall have discretion to reduce or eliminate any Incentive Bonus
> otherwise payable pursuant to this Section 6.2(a).
> 
>           (b)          Reassignment of Duties. If a Participant is reassigned
> employment duties before the end of any Fiscal Year, an award shall be paid to
> the Participant after the end of such Fiscal Year prorated as follows: the
> award shall be equal to 100% of the Incentive Bonus that the Participant would
> have received if the Participant had been a Participant during the entire
> Fiscal Year, multiplied by the ratio of the Participant's full months as a
> Participant during the Fiscal Year prior to the reassignment to the 12 months
> in that Fiscal Year. If such Participant is designated as a Participant in his
> or her new position, an additional award shall be paid to the Participant
> after the end of such Fiscal Year prorated as follows: the award shall be
> equal to 100% of the Incentive Bonus that the Participant would have received
> if the Participant had been a Participant during the entire Fiscal Year,
> multiplied by the ratio of the Participant's months as a Participant during
> that Fiscal Year after the reassignment (rounded up to the next full month) to
> the 12 months in that Fiscal Year.
> 
>           (c)          Other Termination. If an employee ceases to be a
> Participant during any Fiscal Year, or prior to actual receipt of the award
> for a previous Fiscal Year, because of the Participant's termination of
> employment for any reason other than described in Section 6.2(a), the
> Participant will not be entitled to any award for such Fiscal Year.

          6.3          Maximum Incentive Bonus. The Incentive Bonus for any
Participant for a Fiscal Year under this Plan shall not, in any event, exceed
$1,800,000.

          6.4          Payment to Participant or Beneficiary. The Incentive
Bonus of each Participant shall be paid to the Participant, or the Beneficiary
of any deceased Participant, by the Company as soon as feasible following final
determination and certification by the Committee of the amount payable.

          6.5          Manner of Payment. Each Participant will receive his or
her Incentive Bonus in cash.





--------------------------------------------------------------------------------




SECTION 7

General Provisions

          7.1          Benefits Not Guaranteed. Neither the establishment and
maintenance of the Plan nor participation in the Plan shall provide any
guarantee or other assurance that an Incentive Bonus will be payable under the
Plan.

          7.2          No Right to Participate. Nothing in this Plan shall be
deemed or interpreted to provide a Participant or any non-participating employee
any contractual right to participate in or receive benefits under the Plan. No
designation of an employee as a Participant for all or any part of a Fiscal Year
shall create a right to an Incentive Bonus under the Plan for any other Fiscal
Year. There is no obligation of uniformity of treatment of employees, eligible
officers or Participants under the Plan.

          7.3          No Employment Right. Participation in this Plan shall not
be construed as constituting a commitment, guarantee, agreement or understanding
of any kind that the Company or any Subsidiary will continue to employ any
individual and this Plan shall not be construed or applied as an employment
contract or obligation. Nothing in this Plan shall abridge or diminish the
rights of the Company or any Subsidiary to determine the terms and conditions of
employment of any Participant, officer or other employee or to terminate the
employment of any Participant, officer or other employee with or without reason
at any time.

          7.4          No Assignment or Transfer. Neither a Participant nor any
Beneficiary or other representative of a Participant shall have any right to
assign, transfer, attach or hypothecate any amount or credit, potential payment
or right to future payments of any amount or credit or any other benefit
provided under this Plan. Payment of any amount due or to become due under this
Plan shall not be subject to the claims of creditors of the Participant or to
execution by attachment or garnishment or any other legal or equitable
proceeding or process.

          7.5          No Limit on Other Compensation Arrangements. Nothing
contained in this Plan shall prevent the Company or any Subsidiary from adopting
or continuing in effect other or additional compensation arrangements. A
Participant may have other targets under other plans of the Company. However, no
payment under any other plan or arrangement shall be contingent upon failure to
attain the criteria for payment of an Incentive Bonus under this Plan.

          7.6          Withholding and Payroll Taxes. The Company shall deduct
from any payment made under this Plan all amounts required by federal, state,
local and foreign tax laws to be withheld and shall subject any payments made
under the Plan to all applicable payroll taxes and assessments.

          7.7          Incompetent Payee. If the Committee determines that an
individual entitled to a payment under this Plan is incompetent, it may cause
benefits to be paid to another individual for the use or benefit of the
Participant or Beneficiary at the time or times otherwise payable under this
Plan in total discharge of the Plan's obligations to the Participant or
Beneficiary.



--------------------------------------------------------------------------------




          7.8          Governing Law. The validity, construction and effect of
the Plan shall be determined in accordance with the laws of the State of
Michigan and applicable federal law.

          7.9          Severability. In the event any provision of the Plan
shall be held illegal or invalid for any reason, the remaining provisions of the
Plan shall not be affected and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.


SECTION 8

Termination and Amendment

          The Board may terminate the Plan at any time, or may from time to time
amend the Plan as it deems proper and in the best interests of the Company. No
amendment adopted after the shorter of the period ending on the 90th day of a
performance period or the date on which 25 percent of a performance period has
elapsed may directly or indirectly increase any Incentive Bonus for that Fiscal
Year. Except as otherwise provided in this Plan and the applicable objective
criteria established pursuant to this Plan for determining the amount of any
Incentive Bonus for a Fiscal Year or part thereof, no Incentive Bonuses shall be
payable for the Fiscal Year in which the Plan is terminated, or, if later, in
which the termination is effective.


SECTION 9

Duration of the Plan

          Subject to earlier termination by the Board, this Plan shall terminate
without action by the Board as of the date of the first meeting of stockholders
held in 2012, unless reapproved by the stockholders at such meeting or earlier.
If reapproval occurs, the Plan will terminate as of the date of the first
meeting of stockholders in the fifth year following reapproval or any subsequent
reapproval. If the Plan terminates under this provision due to lack of
reapproval by the stockholders, no Incentive Bonuses shall be awarded for the
Fiscal Year in which the Plan terminates.




